

Exhibit 10.2
 
Garmin Ltd.
 
2000 Equity Incentive Plan


as amended and restated on June 27, 2010

 
 

--------------------------------------------------------------------------------

 
 

     
Page
Table of Contents
       
Article 1. Establishment, Objectives and Duration
1
 
1.1.
Establishment of the Plan
1
 
1.2.
Objectives of the Plan
1
 
1.3.
Duration of the Plan
1
   
Article 2. Definitions
1
   
Article 3. Administration
7
 
3.1.
Board and Committee
7
 
3.2.
Powers of the Board
7
       
Article 4. Shares Subject to the Plan
9
 
4.1.
Number of Shares Available
9
 
4.2.
Adjustments in Authorized Shares
10
   
Article 5. Eligibility and General Conditions of Awards
10
 
5.1.
Eligibility
10
 
5.2.
Grant Date
10
 
5.3.
Maximum Term
10
 
5.4.
Award Agreement
11
 
5.5.
Restrictions on Share Transferability
11
 
5.6.
Termination of Affiliation
11
 
5.7.
Nontransferability of Awards
14
       
Article 6. Stock Options
14
 
6.1.
Grant of Options
14
 
6.2.
Award Agreement
14
 
6.3.
Option Price
15
 
6.4.
Grant of Incentive Stock Options
15
 
6.5.
Exercise of Options.
16
       
Article 7. Stock Appreciation Rights
16
 
7.1.
Grant of SARs
16
 
7.2.
Exercise of SARs
17
 
7.3.
Payment of SAR Benefit
17
       
Article 8. Restricted Shares
17
 
8.1.
Grant of Restricted Shares
17
 
8.2.
Award Agreement
17
 
8.3.
Consideration
17
 
8.4.
Effect of Forfeiture
18
 
8.5.
Escrow; Legends
18


 
-i-

--------------------------------------------------------------------------------

 


Article 9. Performance Units and Performance Shares
18
 
9.1.
Grant of Performance Units and Performance Shares
18
 
9.2.
Value/Performance Goals
18
 
9.3.
Payment of Performance Units and Performance Shares
18
 
9.4.
Form and Timing of Payment of Performance Units and Performance Shares
18
       
Article 10. Bonus Shares and Deferred Shares
19
 
10.1.
Bonus Shares
19
 
10.2.
Deferred Shares
19
   
Article 11. Beneficiary Designation
19
   
Article 12. Deferrals
19
   
Article 13. Rights of Employees
20
 
13.1.
Employment
20
 
13.2.
Participation
20
       
Article 14. Amendment, Modification, and Termination
20
 
14.1.
Amendment, Modification, and Termination
20
 
14.2.
Adjustments Upon Certain Unusual or Nonrecurring Events
20
 
14.3.
Awards Previously Granted
20
       
Article 15. Withholding
20
 
15.1.
Mandatory Tax Withholding
20
 
15.2.
Notification under Code Section 83(b)
21
       
Article 16. Equity Incentive Plans of Foreign Subsidiaries
21
   
Article 17. Additional Provisions
21
 
17.1.
Successors
21
 
17.2.
Gender and Number
21
 
17.3.
Severability
21
 
17.4.
Requirements of Law
21
 
17.5.
Securities Law Compliance
22
 
17.6.
No Rights as a Shareholder
22
 
17.7.
Nature of Payments
22
 
17.8.
Governing Law
23


 
-ii-

--------------------------------------------------------------------------------

 


Garmin Ltd.
2000 Equity Incentive Plan


Article 1.    Establishment, Objectives and Duration
 
1.1.           Establishment of the Plan.  Garmin Ltd., a Swiss corporation (the
“Company”), hereby establishes the incentive compensation plan to be known as
the Garmin Ltd. 2000 Equity Incentive Plan (the “Plan”). The Plan was adopted by
the Board of Directors of Garmin Ltd., a Cayman Islands company ("Garmin
Cayman") on October 20, 2000, and was approved by the shareholders of such
company on October 24, 2000.  The Plan is effective as of November 1, 2000 (the
“Effective Date”). The Plan was amended and restated on June 27, 2010 following
the redomestication transaction on June 27, 2010 pursuant to which the shares of
Garmin Cayman were exchanged for shares of the Company and the Company became
the public holding company of Garmin Cayman and its subsidiaries.
 
1.2.           Objectives of the Plan.  The Plan is intended to allow employees
of the Company and its Subsidiaries to acquire or increase equity ownership in
the Company, or to be compensated under the Plan based on growth in the
Company’s equity value, thereby strengthening their commitment to the success of
the Company and stimulating their efforts on behalf of the Company, and to
assist the Company and its Subsidiaries in attracting new employees and
retaining existing employees. The Plan is also intended to optimize the
profitability and growth of the Company through incentives which are consistent
with the Company’s goals; to provide incentives for excellence in individual
performance; and to promote teamwork.
 
1.3.           Duration of the Plan.  The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time pursuant to Article 14 hereof, until all Shares
subject to it shall have been purchased or acquired according to the Plan’s
provisions.
 
Article 2.    Definitions
 
Whenever used in the Plan, the following terms shall have the meanings set forth
below:
 
2.1.           “Article” means an Article of the Plan.
 
2.2.           “Award” means Options, Restricted Shares, Bonus Shares, Deferred
Shares, SARs, Performance Units or Performance Shares granted under the Plan.
 
2.3.           “Award Agreement” means a written agreement by which an Award is
evidenced.
 
2.4.           “Beneficial Owner” has the meaning specified in Rule 13d-3 of the
SEC under the Exchange Act.
 
2.5.           “Board” means the Board of Directors of the Company.

 
 

--------------------------------------------------------------------------------

 
 
2.6.           “Bonus Shares” means Shares that are awarded to a Grantee without
cost and without restrictions in recognition of past performance (whether
determined by reference to another employee benefit plan of the Company or
otherwise) or as an incentive to become an employee of the Company or a
Subsidiary.
 
2.7.           “Cause” means, unless otherwise defined in an Award Agreement,
 
(a) a Grantee’s conviction of, plea of guilty to, or plea of nolo contendere to
a felony or other crime that involves fraud, dishonesty or moral turpitude,
 
(b) any willful action or omission by a Grantee which would constitute grounds
for immediate dismissal under the employment policies of the Company or the
Subsidiary by which Grantee is employed, including but not limited to
intoxication with alcohol or illegal drugs while on the premises of the Company
or any Subsidiary, or violation of sexual harassment laws or the internal sexual
harassment policy of the Company or the Subsidiary by which Grantee is employed,
irrespective of whether the applicable law would allow an immediate dismissal in
these cases,
 
(c) a Grantee’s habitual neglect of duties, including but not limited to
repeated absences from work without reasonable excuse, or
 
(d) a Grantee’s willful and intentional material misconduct in the performance
of his duties that results in financial detriment to the Company or any
Subsidiary;
 
provided, however, that for purposes of clauses (b), (c) and (d), Cause shall
not include any one or more of the following: bad judgment, negligence or any
act or omission believed by the Grantee in good faith to have been in or not
opposed to the interest of the Company (without intent of the Grantee to gain,
directly or indirectly, a profit to which the Grantee was not legally entitled).
A Grantee who agrees to resign his from affiliation with the Company or a
Subsidiary in lieu of being terminated for Cause may be deemed to have been
terminated for Cause for purposes of this Plan.
 
2.8.           “Change of Control” means, unless otherwise defined in an Award
Agreement, any one or more of the following:
 
(a)  any Person other than (i) a Subsidiary, (ii) any employee benefit plan (or
any related trust) of the Company or any of its Subsidiaries or (iii) any
Excluded Person, becomes the Beneficial Owner of 25% or more of the shares of
the Company representing 25% or more of the combined voting power of the Company
(such a person or group, a “25% Owner), except that (i) no Change of Control
shall be deemed to have occurred solely by reason of such beneficial ownership
by a corporation with respect to which both more than 70% of the common shares
of such corporation and Voting Securities representing more than 70% of the
aggregate voting power of such corporation are then owned, directly or
indirectly, by the persons who were the direct or indirect owners of the shares
of the Company immediately before such acquisition in substantially the same
proportions as their ownership, immediately before such acquisition, of the
shares of the Company, as the case may be and (ii) such corporation shall not be
deemed a 25% Owner; or

 
-2-

--------------------------------------------------------------------------------

 
 
(b)  the Incumbent Directors (determined using the Effective Date as the
baseline date) cease for any reason to constitute at least a majority of the
directors of the Company then serving; or
 
(c)  approval by the shareholders of the Company of a merger, reorganization,
consolidation, or similar transaction, or a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company or a resolution of dissolution of the Company (any of the foregoing
transactions, a “Reorganization Transaction”) which, based on information
included in the proxy and other written materials distributed to the Company’s
stockholders in connection with the solicitation by the Company of such
shareholder approval, is not expected to qualify as an Exempt Reorganization
Transaction; or
 
(d)  the consummation by the Company of a Reorganization Transaction that for
any reason fails to qualify as an Exempt Reorganization Transaction as of the
date of such consummation, notwithstanding the fact that such Reorganization
Transaction was expected to so qualify as of the date of such shareholder
approval.
 
The definition of “Change of Control” may be amended at any time prior to the
occurrence of a Change of Control, and such amended definition shall be applied
to all Awards granted under the Plan whether or not outstanding at the time such
definition is amended, without requiring the consent of any
Grantee.  Notwithstanding the occurrence of any of the foregoing events, (a) a
Change of Control shall be deemed not to have occurred with respect to any
Section 16 Person if such Section 16 Person is, by agreement (written or
otherwise), a participant on such Section 16 Person's own behalf in a
transaction which causes the Change of Control to occur, (b) an IPO shall not be
deemed to be a Change of Control, and (c) a Change of Control shall not occur
with respect to a Grantee if, in advance of such event, the Grantee agrees in
writing that such event shall not constitute a Change of Control.
 
2.9.           “Change of Control Value” means the Fair Market Value of a Share
on the date of a Change of Control.
 
2.10.         “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and regulations and rulings thereunder. References to a particular
section of the Code include references to successor provisions of the Code or
any successor statute.
 
2.11.         “Committee” has the meaning set forth in Article 3.
 
2.12.         “Company” has the meaning set forth in Section 1.1.
 
2.13.         “Deferred Shares” means Shares that are awarded to a Grantee on a
deferred basis pursuant to Section 10.2.
 
2.14.         “Disability” means a permanent and total disability, within the
meaning of Code Section 22(e)(3), as determined by the Board in good faith, upon
receipt of medical advice from one or more individuals, selected by the Board,
who are qualified to give professional medical advice.

 
-3-

--------------------------------------------------------------------------------

 
 
2.15.         “Effective Date” has the meaning set forth in Section 1.1.
 
2.16.         “Eligible Person” means any employee (including any officer) of
the Company or any Subsidiary, including any such employee who is on an approved
leave of absence or has been subject to a disability which does not qualify as a
Disability.
 
2.17.         “Exchange Act” means the Securities Exchange Act of 1934, as
amended. References to a particular section of the Exchange Act include
references to successor provisions.
 
2.18.         “Excluded Person” means any Person who, along with such Person's
Affiliates and Associates (as such terms are defined in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act) is the Beneficial Owner of
15% or more of the Shares outstanding as of the Effective Date.
 
2.19.         “Exempt Reorganization Transaction” means a Reorganization
Transaction which results in the Persons who were the direct or indirect owners
of the outstanding shares of the Company immediately before such Reorganization
Transaction becoming, immediately after the consummation of such Reorganization
Transaction, the direct or indirect owners of both more than 70% of the
then-outstanding common shares of the Surviving Corporation and Voting
Securities representing more than 70% of the aggregate voting power of the
Surviving Corporation, in substantially the same respective proportions as such
Persons’ ownership of the shares of the Company immediately before such
Reorganization Transaction.
 
2.20.         “Fair Market Value” means (A) with respect to any property other
than Shares, the fair market value of such property determined by such methods
or procedures as shall be established from time to time by the Board, and (B)
with respect to Shares, as of any date other than the IPO Date, the average of
the high and low trading prices on such date on the NASDAQ National Market
System (or, if no sale of Shares was reported for such date, on the next
preceding date on which a sale of Shares was reported), (i) if the Shares are
not listed on the NASDAQ NMS, the average of the high and low trading prices of
the Shares on such date on the New York Stock Exchange Composite Transactions
Tape (or, if no sale of Shares was reported for such date, on the next preceding
date on which a sale of Shares was reported), (ii) if the Shares are not listed
on the NASDAQ NMS or the New York Stock Exchange, the average of the high and
low trading prices of the Shares on such other national exchange on which the
Shares are principally traded or as reported by the NASDAQ Stock Market, or
similar organization, or if no such quotations are available, the average of the
high bid and low asked quotations in the over-the-counter market; in either case
for such date (or if no such transactions in Shares were reported for such date,
on the next preceding date on which a sale of Shares was reported); or (iii) in
the event that there shall be no public market for the Shares, the fair market
value of the Shares as determined by the Board.  Solely as of the IPO Date, Fair
Market Value of a Share is the price to the public pursuant to the form of final
prospectus used in connection with the IPO, as indicated on the cover page of
such prospectus or otherwise.
 
2.21.         “Freestanding SAR” means an SAR that is granted independently of
any other Award.

 
-4-

--------------------------------------------------------------------------------

 
 
2.22.         “Good Reason” means any action by the Company or the Subsidiary
employing a Grantee which results in any of the following without the Grantee’s
consent:  (a) a material diminution or other material adverse change in the
Grantee’s position, authority or duties, (b) requiring the Grantee to be based
at any office or location more than 50 miles from the location where he or she
was previously based; (c) a material diminution in the Grantee’s compensation in
the aggregate, other than a diminution applicable to all similarly situated
employees.
 
2.23.         “Grant Date” has the meaning set forth in Section 5.2.
 
2.24.         “Grantee” means an individual who has been granted an Award.
 
2.25.         “including” or “includes” mean “including, without limitation,” or
“includes, without limitation”, respectively.
 
2.26.         “Incumbent Directors” means, as of any specified baseline date,
individuals then serving as members of the Board who were members of the Board
as of the date immediately preceding such baseline date; provided that any
subsequently-appointed or elected member of the Board whose election, or
nomination for election by shareholders of the Company or the Surviving
Corporation, as applicable, was approved by a vote or written consent of a
majority of the directors then comprising the Incumbent Directors shall also
thereafter be considered an Incumbent Director, unless the initial assumption of
office of such subsequently-elected or appointed director was in connection with
(i) an actual or threatened election contest, including a consent solicitation,
relating to the election or removal of one or more members of the Board, (ii) a
“tender offer” (as such term is used in Section 14(d) of the Exchange Act), or
(iii) a proposed Reorganization Transaction.
 
2.27.         "IPO" means an initial public offering of Shares as contemplated
in the registration statement on Form S-1 filed by the Company with the
Securities and Exchange Commission on September 11, 2000.
 
2.28.         "IPO Date" means the effective date of the underwriting agreement
between the Company and the underwriters of the IPO.
 
2.29.         “Option” means an option granted under Article 6 of the Plan,
including an incentive stock option.
 
2.30.         “Option Price” means the price at which a Share may be purchased
by a Grantee pursuant to an Option.
 
2.31.         “Option Term” means the period beginning on the Grant Date of an
Option and ending on the expiration date of such Option, as specified in the
Award Agreement for such Option and as may, consistent with the provisions of
the Plan, be extended from time to time by the Board prior to the expiration
date of such Option then in effect.
 
2.32.         “Performance Period” has the meaning set forth in Section 9.2.
 
2.33.         “Performance Share” or “Performance Unit” has the meaning set
forth in Article 9.

 
-5-

--------------------------------------------------------------------------------

 
 
2.34.         “Period of Restriction” means the period during which the transfer
of Restricted Shares is limited in some way (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Board) or the Shares are subject to a substantial risk of
forfeiture, as provided in Article 8.
 
2.35.         “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.
 
2.36.         “Plan” has the meaning set forth in Section 1.1.
 
2.37.         “Reorganization Transaction” has the meaning set forth in Section
2.7(c).
 
2.38.         “Required Withholding” has the meaning set forth in Article 15.
 
2.39.         “Restricted Shares” means Shares that are subject to transfer
restrictions and are subject to forfeiture if conditions specified in the Award
Agreement applicable to such Shares are not satisfied.
 
2.40.         “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the
Exchange Act, together with any successor rule, as in effect from time to time.
 
2.41.         “SAR” means a stock appreciation right.
 
2.42.         “SEC” means the United States Securities and Exchange Commission,
or any successor thereto.
 
2.43.         “Section” means, unless the context otherwise requires, a Section
of the Plan.
 
2.44.         “Section 16 Person” means a person who is subject to obligations
under Section 16 of the Exchange Act with respect to transactions involving
equity securities of the Company.
 
2.45.         “Share” means a share, CHF 10 par value, of the Company.
 
2.46.         “Strike Price” of any SAR shall equal, for any Tandem SAR (whether
granted at the same time as or after the grant of the related Option), the
Option Price of such Option, or for any other SAR, 100% of the Fair Market Value
of a Share on the Grant Date of such SAR; provided that the Board may specify a
higher Strike Price in the Award Agreement.
 
2.47.         “Subsidiary” means with respect to any Person (a) any corporation
of which more than 50% of the Voting Securities are at the time, directly or
indirectly, owned by such Person, and (b) any partnership or limited liability
company in which such Person has a direct or indirect interest (whether in the
form of voting power or participation in profits or capital contribution) of
more than 50%.
 
2.48.         “Substitute Option” has the meaning set forth in Section 6.3.

 
-6-

--------------------------------------------------------------------------------

 
 
2.49.         “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction or, if Voting Securities representing at least 50% of
the aggregate voting power of such resulting corporation are directly or
indirectly owned by another corporation, such other corporation.
 
2.50.         “Tandem SAR” means an SAR that is granted in connection with a
related Option, the exercise of which shall require cancellation of the right to
purchase a Share under the related Option (and when a Share is purchased under
the related Option, the Tandem SAR shall similarly be canceled).
 
2.51.         “Termination of Affiliation” occurs on the first day on which an
individual is for any reason no longer providing services to the Company or any
Subsidiary in the capacity of an employee, or with respect to an individual who
is an employee of a Subsidiary, the first day on which such Subsidiary ceases to
be a Subsidiary.
 
2.52.         “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors,
but not including any other class of securities of such corporation that may
have voting power by reason of the occurrence of a contingency.
 
Article 3.    Administration
 
3.1.           Board and Committee.  Subject to Article 14, and to Section 3.2,
the Plan shall be administered by the Board, or a committee of the Board
appointed by the Board to administer the Plan (“Plan Committee”). To the extent
the Board considers it desirable for transactions relating to Awards to be
eligible to qualify for an exemption under Rule 16b-3 after the IPO, the Plan
Committee shall consist of two or more directors of the Company, all of whom
qualify as “non-employee directors” within the meaning of Rule 16b-3. To the
extent the Board considers it desirable for compensation delivered pursuant to
Awards to be eligible to qualify for an exemption from the limit on tax
deductibility of compensation under Section 162(m) of the Code after the IPO,
the Plan Committee shall consist of two or more directors of the Company, all of
whom shall qualify as “outside directors” within the meaning of Code Section
162(m).  The number of members of the Plan Committee shall from time to time be
increased or decreased, and shall be subject to such conditions, including, but
not limited to having exclusive authority to make certain grants of Awards or to
perform such other acts, in each case as the Board deems appropriate to permit
transactions in Shares pursuant to the Plan to satisfy such conditions of
Rule 16b-3 or Code Section 162(m) as then in effect.
 
Any references herein to “Board” are, except as the context requires otherwise,
references to the Board or the Plan Committee, as applicable.
 
3.2.           Powers of the Board.  Subject to the express provisions of the
Plan, the Board has full and final authority and sole discretion as follows:
 
(a)  taking into consideration the reasonable recommendations of management, to
determine when, to whom and in what types and amounts Awards should be granted
and the terms and conditions applicable to each Award, including the Option
Price, the Option Term, the benefit payable under any SAR, Performance Unit or
Performance Share, and whether or not specific Awards shall be granted in
connection with other specific Awards, and if so whether they shall be
exercisable cumulatively with, or alternatively to, such other specific Awards;

 
-7-

--------------------------------------------------------------------------------

 



 
(b)  to determine the amount, if any, that a Grantee shall pay for Restricted
Shares, whether and on what terms to permit or require the payment of cash
dividends thereon to be deferred, when Restricted Shares (including Restricted
Shares acquired upon the exercise of an Option) shall be forfeited and whether
such shares shall be held in escrow;
 
(c)  to construe and interpret the Plan and to make all determinations necessary
or advisable for the administration of the Plan;
 
(d)  to make, amend, and rescind rules relating to the Plan, including rules
with respect to the exercisability and nonforfeitability of Awards upon the
Termination of Affiliation of a Grantee;
 
(e)  to determine the terms and conditions of all Award Agreements (which need
not be identical) and, with the consent of the Grantee, to amend any such Award
Agreement at any time, among other things, to permit transfers of such Awards to
the extent permitted by the Plan; provided that the consent of the Grantee shall
not be required for any amendment which (A) does not adversely affect the rights
of the Grantee, or (B) is necessary or advisable (as determined by the Board) to
carry out the purpose of the Award as a result of any new or change in existing
applicable law;
 
(f)  to cancel, with the consent of the Grantee, outstanding Awards and to grant
new Awards in substitution therefor;
 
(g)  to accelerate the exercisability (including exercisability within a period
of less than six months after the Grant Date) of, and to accelerate or waive any
or all of the terms and conditions applicable to, any Award or any group of
Awards for any reason and at any time, including in connection with a
Termination of Affiliation;
 
(h)  subject to Section 5.3, to extend the time during which any Award or group
of Awards may be exercised;
 
(i)  to make such adjustments or modifications to Awards to Grantees who are
working outside the United States as are advisable to fulfill the purposes of
the Plan or to comply with applicable local law, and to authorize foreign
Subsidiaries to adopt plans as provided in Article 16;
 
(j)  to delegate to any member of the Board or committee of Board members such
of its powers as it deems appropriate, including the power to sub-delegate,
except that only a member of the Board of Directors of the Company (or a
committee thereof) may grant Awards from time to time to specified categories of
Eligible Persons in amounts and on terms to be specified by the Board; provided
that after the IPO, no such grants shall be made other than by the Board of
Directors of the Company or the Committee to individuals who are then Section 16
Persons or other than by the Committee to individuals who are then or are deemed
likely to become a “covered employee” within the meaning of Code Section 162(m);

 
-8-

--------------------------------------------------------------------------------

 
 
(k)  to delegate to officers, employees or independent contractors of the
Company matters involving the routine administration of the Plan and which are
not specifically required by any provision of this Plan of to be performed by
the Board of Directors of the Company;
 
(l)  to delegate its duties and responsibilities under the Plan with respect to
foreign Subsidiary plans, except its duties and responsibilities with respect to
Section 16 Persons, and (A) the acts of such delegates shall be treated
hereunder as acts of the Board and (B) such delegates shall report to the Board
regarding the delegated duties and responsibilities;
 
(m)  to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Board may, before or concurrently with the grant
thereof, deem appropriate, including limiting the percentage of Awards which may
from time to time be exercised by a Grantee; and
 
(n)  to take any other action with respect to any matters relating to the Plan
for which it is responsible.
 
All determinations on any matter relating to the Plan or any Award Agreement may
be made in the sole and absolute discretion of the Board, and to the fullest
extent permitted by the applicable law all such determinations of the Board
shall be final, conclusive and binding on all Persons. To the fullest extent
permitted by the law no member of the Board shall be liable for any action or
determination made with respect to the Plan or any Award.
 
Article 4.    Shares Subject to the Plan
 
4.1.           Number of Shares Available.
 
(a)             Plan Limit.  Subject to Section 4.3 and to adjustment as
provided in Section 4.2, the number of Shares hereby reserved for delivery under
the Plan is 3,500,000.  The number of Shares over which SARs may be granted is
350,000.  The number of Shares over which Performance Units may be granted is
175,000.  The maximum number of Shares that may be delivered as Restricted
Shares is 35,000, and the maximum number of Bonus Shares that may be awarded is
35,000.  If any Shares subject to an Award granted hereunder are forfeited or an
Award or any portion thereof otherwise terminates or is settled without the
issuance of Shares, or in the case of SARs and Performance Units, without the
payment of cash, the Shares subject to such Award, to the extent of any such
forfeiture, termination or settlement, shall again be available for grant under
the Plan. If any Shares are withheld for the payment of taxes related to an
Award, such Shares, to the extent of any such withholding, shall again be
available or shall increase the number of Shares available, as applicable, for
grant under the Plan. The Board may from time to time determine the appropriate
methodology for calculating the number of Shares issued pursuant to the Plan.

 
-9-

--------------------------------------------------------------------------------

 
 
(b)  Individual Limit.  No Grantee may be granted Options, Restricted Shares,
Bonus Stock or Deferred Shares, Performance Units or Performance Shares in
Shares, or any combination thereof, an aggregate number of Shares under the Plan
that exceeds 400,000 Shares in any 5-year period.  In any 5-year period, no
Grantee may receive SARs, Performance Units or Performance Shares relating to
more than 100,000 Shares under the Plan.  If a previously granted Option, SAR,
Performance Unit or Performance Share is forfeited, canceled or repriced, such
forfeited, canceled or repriced Option, SAR, Performance Share or Performance
Unit, as the case may be, shall continue to be counted against the maximum
number of Shares, SARs, Performance Units or Performance Shares that may be
delivered to any Grantee over the life of the Plan.
 
4.2.           Adjustments in Shares.  In the event that the Board determines
that any dividend or other distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, share split, reverse
share split, subdivision, consolidation or reduction of capital, reorganization,
merger, scheme of arrangement, split-up, spin-off or combination involving the
Company or repurchase or exchange of Shares or other rights to purchase Shares
or other securities of the Company, or other similar corporate transaction or
event that occurs at any time after the IPO Date affects the Shares such that
any adjustment is determined by the Board to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Board shall, in such manner as it may
deem equitable, adjust any or all of (i) the number and type of Shares (or other
securities or property of the Company or any Person that is a party to a
Reorganization Transaction with the Company) with respect to which Awards may be
granted, (ii) the number and type of Shares (or other securities or property of
the Company or any Person that is a party to a Reorganization Transaction with
the Company) subject to outstanding Awards, and (iii) the grant or exercise
price with respect to any Award or, if deemed appropriate, make provision for a
cash payment to the holder of an outstanding Award or the substitution of other
property for Shares subject to an outstanding Award; provided, that the number
of Shares subject to any Award denominated in Shares shall always be a whole
number.
  
Article 5.    Eligibility and General Conditions of Awards
 
5.1.           Eligibility.  The Board may grant Awards to any Eligible Person,
whether or not he or she has previously received an Award.
 
5.2.           Grant Date.  The Grant Date of an Award shall be the date on
which the Board grants the Award or such later date as specified by the Board in
the Award Agreement.
 
5.3.           Maximum Term.  Subject to the following proviso, the Option Term
or other period during which an Award may be outstanding shall not extend more
than 10 years after the Grant Date, and shall be subject to earlier termination
as herein specified; provided, that any deferral of a cash payment or of the
delivery of Shares that is permitted or required by the Board pursuant to
Article 12 may, if so permitted or required by the Board, extend more than 10
years after the Grant Date of the Award to which the deferral relates.

 
-10-

--------------------------------------------------------------------------------

 
 
5.4.           Award Agreement.  To the extent not set forth in the Plan, the
terms and conditions of each Award (which need not be the same for each grant or
for each Grantee) shall be set forth in an Award Agreement.
 
5.5.           Restrictions on Share Transferability.  The Board may include in
the Award Agreement such restrictions on any Shares acquired pursuant to the
exercise or vesting of an Award as it may deem advisable, including restrictions
under applicable federal securities laws.
 
5.6.           Termination of Affiliation.  Except as otherwise provided in an
Award Agreement (including an Award Agreement as amended by the Board pursuant
to Section 3.2), and subject to the provisions of Section 14.1, the extent to
which the Grantee shall have the right to exercise, vest in, or receive payment
in respect of an Award following Termination of Affiliation shall be determined
in accordance with the following provisions of this Section 5.6.
 
(a)  For Cause.  If a Grantee has a Termination of Affiliation for Cause:
 
(i)  the Grantee's Restricted Shares and Deferred Shares that are forfeitable
immediately before such Termination of Affiliation shall automatically be
forfeited on such date, subject in the case of Restricted Shares to the
provisions of Section 8.4 regarding repayment of certain amounts to the Grantee;
 
(ii)  the Grantee’s Deferred Shares that were vested immediately before such
Termination of Affiliation shall promptly be settled by delivery to such Grantee
of a number of unrestricted Shares equal to the aggregate number of such vested
Deferred Shares, and
 
(iii)  any unexercised Option or SAR, and any Performance Share or Performance
Unit with respect to which the Performance Period has not ended immediately
before such Termination of Affiliation, shall terminate effective immediately
upon such Termination of Affiliation.
 
(b)  On Account of Death or Disability.  If a Grantee has a Termination of
Affiliation on account of death or Disability:
 
(i)  the Grantee's Restricted Shares that were forfeitable immediately before
such Termination of Affiliation shall thereupon become nonforfeitable;
 
(ii)  the Grantee’s Deferred Shares that were forfeitable immediately before
such Termination of Affiliation shall thereupon become nonforfeitable and the
Company shall, unless otherwise provided in an Award Agreement, promptly settle
all Deferred Shares, whether or not forfeitable, by delivery to the Grantee (or,
after his or her death, to his or her personal representative or beneficiary
designated in accordance with Article 11) of a number of unrestricted Shares
equal to the aggregate number of the Grantee’s Deferred Shares;

 
-11-

--------------------------------------------------------------------------------

 

(iii)  any unexercised Option or SAR, whether or not exercisable immediately
before such Termination of Affiliation, shall be fully exercisable and may be
exercised, in whole or in part, at any time up to one year after such
Termination of Affiliation (but only during the Option Term) by the Grantee or,
after his or her death, by (A) his or her personal representative or the person
to whom the Option or SAR, as applicable, is transferred by will or the
applicable laws of descent and distribution, or (B) the Grantee's beneficiary
designated in accordance with Article 11; and
 
(iv)  the benefit payable with respect to any Performance Share or Performance
Unit with respect to which the Performance Period has not ended immediately
before such Termination of Affiliation on account of death or Disability shall
be equal to the product of the Fair Market Value of a Share as of the date of
such Termination of Affiliation or the value of the Performance Unit specified
in the Award Agreement (determined as of the date of such Termination of
Affiliation), as applicable, multiplied successively by each of the following:
 
(1)  a fraction, the numerator of which is the number of months (including as a
whole month any partial month) that have elapsed since the beginning of such
Performance Period until the date of such Termination of Affiliation and the
denominator of which is the number of months (including as a whole month any
partial month) in the Performance Period; and
 
(2)  a percentage determined by the Committee that would be earned under the
terms of the applicable Award Agreement assuming that the rate at which the
performance goals have been achieved as of the date of such Termination of
Affiliation would continue until the end of the Performance Period, or, if the
Board elects to compute the benefit after the end of the Performance Period, the
Performance Percentage, as determined by the Board, attained during the
Performance Period.
 
(c)  Change of Control Period.  If a Grantee has a Termination of Affiliation
during the period (“Change of Control Period”) commencing on a Change of Control
and ending on the first anniversary of the Change of Control, which Termination
of Affiliation is initiated by the Company or a Subsidiary other than for Cause,
or initiated by the Grantee for Good Reason, then
 
(i)  the Grantee’s Restricted Shares that were forfeitable shall thereupon
become nonforfeitable;
 
(ii)  the Grantee’s Deferred Shares that were forfeitable shall thereupon become
nonforfeitable and the Company shall immediately settle all Deferred Shares,
whether or not previously forfeitable, by delivery to such Grantee of a number
of unrestricted Shares equal to the aggregate number of the Grantee’s Deferred
Shares;
 
(iii)  any unexercised Option or SAR, whether or not exercisable on the date of
such Termination of Affiliation, shall thereupon be fully exercisable and may be
exercised, in whole or in part for three months following such Termination of
Affiliation; and

 
-12-

--------------------------------------------------------------------------------

 

(iv)  the Company shall immediately pay to the Grantee, with respect to any
Performance Share or Performance Unit with respect to which the Performance
Period has not ended as of the date of such Termination of Affiliation, a cash
payment equal to the product of (A) in the case of a Performance Share, the
Change of Control Value or (B) in the case of a Performance Unit, the value of
the Performance Unit specified in the Award Agreement, as applicable, multiplied
successively by each of the following:
 
(1)  a fraction, the numerator of which is the number of whole and partial
months that have elapsed between the beginning of such Performance Period and
the date of such Termination of Affiliation and the denominator of which is the
number of whole and partial months in the Performance Period; and
 
(2)  a percentage equal to a greater of (x) the target percentage, if any,
specified in the applicable Award Agreement or (y) the maximum percentage, if
any, that would be earned under the terms of the applicable Award Agreement
assuming that the rate at which the performance goals have been achieved as of
the date of such Termination of Affiliation would continue until the end of the
Performance Period.
 
(d)  Any Other Reason.  If a Grantee has a Termination of Affiliation for any
reason other than for Cause, death or Disability, and other than under the
circumstances described in Section 5.6(c), then:
 
(i)  the Grantee's Restricted Shares and Deferred Shares, to the extent
forfeitable immediately before such Termination of Affiliation, shall thereupon
automatically be forfeited, subject in the case of Restricted Shares to the
provisions of Section 8.4 regarding repayment of certain amounts to the Grantee;
 
(ii)  the Grantee’s Deferred Shares that were not forfeitable immediately before
such Termination of Affiliation shall promptly be settled by delivery to the
Grantee of a number of unrestricted Shares equal to the aggregate number of the
Grantee’s vested Deferred Shares;
 
(iii)  any unexercised Option or SAR, to the extent exercisable immediately
before such Termination of Affiliation, shall remain exercisable in whole or in
part for three months after such Termination of Affiliation (but only during the
Option Term) by the Grantee or, after his or her death, by (A) his or her
personal representative or the person to whom the Option or SAR, as applicable,
is transferred by will or the applicable laws of descent and distribution, or
(B) the Grantee's beneficiary designated in accordance with Article 11; and
 
(iv)  any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the date of such Termination of
Affiliation shall terminate immediately upon such Termination of Affiliation.

 
-13-

--------------------------------------------------------------------------------

 

5.7.           Nontransferability of Awards.
 
(a)  Except as provided in Section 5.7(c) below, each Award, and each right
under any Award, shall be exercisable only by the Grantee during the Grantee’s
lifetime, or, if permissible under applicable law, by the Grantee’s guardian or
legal representative.
 
(b)  Except as provided in Section 5.7(c) below, no Award (prior to the time, if
applicable, Shares are issued in respect of such Award), and no right under any
Award, may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Grantee otherwise than by will or by the laws of
descent and distribution (or in the case of Restricted Shares, to the Company)
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Subsidiary; provided, that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
 
(c)  To the extent and in the manner permitted by the Board, and subject to such
terms and conditions as may be prescribed by the Board, a Grantee may transfer
an Award to (a) a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law of the Grantee,
(including adoptive relationships), (b) any person sharing the Grantee’s
household (other than a tenant or employee), (c) a trust in which persons
described in (a) or (b) have more than 50% of the beneficial interest, (d) a
foundation in which persons described in (a) or (b) or the Grantee own more than
50% of the voting interests; provided such transfer is not for value.  The
following shall not be considered transfers for value:  (i) a transfer under a
domestic relations order in settlement of marital property rights; and (ii) a
transfer to an entity in which more than 50% of the voting interests are owned
by persons described in (a) or (b) above or the Grantee, in exchange for an
interest in that entity.
 
Article 6.    Stock Options
 
6.1.           Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to any Eligible Person in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Board. Without limiting the generality of the foregoing, the Board may grant to
any Eligible Person, or permit any Eligible Person to elect to receive, an
Option in lieu of or in substitution for any other compensation (whether payable
currently or on a deferred basis, and whether payable under this Plan or
otherwise) which such Eligible Person may be eligible to receive from the
Company or a Subsidiary, which Option may have a value (as determined by the
Board under Black-Scholes or any other option valuation method) that is equal to
or greater than the amount of such other compensation.
 
6.2.           Award Agreement.  Each Option grant shall be evidenced by an
Award Agreement that shall specify the Option Price, the Option Term, the number
of shares to which the Option pertains, the time or times at which such Option
shall be exercisable and such other provisions as the Board shall determine.

 
-14-

--------------------------------------------------------------------------------

 

6.3.          Option Price.  The Option Price of an Option under this Plan shall
be determined by the Board, and shall the higher of 100% of the Fair Market
Value of a Share on the Grant Date or 100 % of the par value of a Share;
provided, however, that any Option (“Substitute Option”) that is (x) granted to
a Grantee in connection with the acquisition (“Acquisition”), however effected,
by the Company of another corporation or entity (“Acquired Entity”) or the
assets thereof, (y) associated with an option to purchase shares of stock or
other equity interest of the Acquired Entity or an affiliate thereof (“Acquired
Entity Option”) held by such Grantee immediately prior to such Acquisition, and
(z) intended to preserve for the Grantee the economic value of all or a portion
of such Acquired Entity Option, may be granted with such Option Price as the
Board determines to be necessary to achieve such preservation of economic value.
 
6.4.          Grant of Incentive Stock Options.
 
(a)           At the time of the grant of any Option to an Eligible Person who
is an employee of the Company or a Subsidiary, the Board may designate that such
option shall be made subject to additional restrictions to permit it to qualify
as an "incentive stock option" under the requirements of Section 422 of the
Code.  Any option designated as an incentive stock option:


(i)  shall not be granted to a person who owns shares (including shares treated
as owned under Section 424(d) of the Code) possessing more than 10% of the total
combined voting power of all classes of shares of the Company;


(ii)  shall be for a term of not more than 10 years from the Grant Date, and
shall be subject to earlier termination as provided herein or in the applicable
Award Agreement;


(iii)  shall not have an aggregate Fair Market Value (determined for each
incentive stock option at its Grant Date) of Shares with respect to which
incentive stock options are exercisable for the first time by such Grantee
during any calendar year (under the Plan and any other employee stock option
plan of the Grantee's employer or any parent or Subsidiary thereof ("Other
Plans")), determined in accordance with the provisions of Section 422 of the
Code, which exceeds $100,000 (the "$100,000 Limit");


(iv)  shall, if the aggregate Fair Market Value of a Share (determined on the
Grant Date) with respect to the portion of such grant which is exercisable for
the first time during any calendar year ("Current Grant") and all incentive
stock options previously granted under the Plan and any Other Plans which are
exercisable for the first time during a calendar year ("Prior Grants") would
exceed the $100,000 Limit, be exercisable as follows:


(A)  the portion of the Current Grant which would, when added to any Prior
Grants, be exercisable with respect to Shares which would have an aggregate Fair
Market Value (determined as of the respective Grant Date for such options) in
excess of the $100,000 Limit shall, notwithstanding the terms of the Current
Grant, be exercisable for the first time by the Grantee in the first subsequent
calendar year or years in which it could be exercisable for the first time by
the Grantee when added to all Prior Grants without exceeding the $100,000 Limit;
and

 
-15-

--------------------------------------------------------------------------------

 

(B)  if, viewed as of the date of the Current Grant, any portion of a Current
Grant could not be exercised under the preceding provisions of this Subsection
(iv) during any calendar year commencing with the calendar year in which it is
first exercisable through and including the last calendar year in which it may
by its terms be exercised, such portion of the Current Grant shall not be an
incentive stock option, but shall be exercisable as a separate Option at such
date or dates as are provided in the Current Grant;


(v)  shall be granted within 10 years from the earlier of the date the Plan is
adopted or the date the Plan is approved by the shareholders of the Company;


(vi)  shall require the Grantee to notify the Board of any disposition of any
Shares issued pursuant to the exercise of the incentive stock option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), within 10 days of such disposition; and


(vii)  shall by its terms not be assignable or transferable other than by will
or the laws of descent and distribution and may be exercised, during the
Grantee's lifetime, only by the Grantee; provided, however, that the Grantee
may, to the extent provided in the Plan in any manner specified by the Board,
designate in writing a beneficiary to exercise his incentive stock option after
the Grantee's death.


Notwithstanding the foregoing, the Board may, without the consent of the
Grantee, at any time before the exercise of an option (whether or not an
incentive stock option), take any action necessary to prevent such option from
being treated as an incentive stock option.
 
6.5.           Exercise of Options.  Options shall be exercised by the delivery
of a written notice of exercise to the Manager of Benefits of the Company or the
Subsidiary by whom the Grantee is or was most recently employed, setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares as instructed by the Board or,
subject to the approval of the Board pursuant to procedures approved by the
Board, (i) through the sale of the Shares acquired on exercise of the Option
through a broker-dealer to whom the Grantee has submitted an irrevocable notice
of exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if requested by the Company, the amount of federal, state, local or
foreign withholding taxes payable by Grantee by reason of such exercise, or (ii)
through simultaneous sale through a broker of Shares acquired on exercise, as
permitted under Regulation T of the Federal Reserve Board.
 
The exercise of an Option shall require cancellation of a number of related
Tandem SARs equal to the number of Shares with respect to which the Option is
exercised.
 
Article 7.    Stock Appreciation Rights
 
7.1.           Grant of SARs.  Subject to the terms and conditions of the Plan,
SARs may be granted to any Eligible Person at any time and from time to time as
shall be determined by the Board. The Board may grant Freestanding SARs, Tandem
SARs, or any combination thereof.  Each grant of an SAR shall be evidenced by an
Award Agreement, which shall specify the number of SARs granted to each Grantee
(subject to Article 4), the Strike Price thereof, and, consistent with the other
provisions of this Article 7 and of the Plan, such other terms and conditions
pertaining to such SARs as the Board may determine.  Tandem SARs shall expire no
later than the expiration of the underlying Option.

 
-16-

--------------------------------------------------------------------------------

 
 
7.2.           Exercise of SARs.  SARs shall be exercised by the delivery of a
written notice of exercise to the Company, setting forth the number of Shares
over which the SAR is to be exercised.  Tandem SARs (a) may be exercised with
respect to all or part of the Shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option;
(b) may be exercised only with respect to the Shares for which its related
Option is then exercisable; and (c) may be exercised only when the Fair Market
Value of the Shares subject to the Option exceeds the Option Price of the
Option.  The value of the payment with respect to the Tandem SAR may be no more
than 100% of the difference between the Option Price of the underlying Option
and the Fair Market Value of the Shares subject to the underlying Option at the
time the Tandem SAR is exercised.
 
7.3.           Payment of SAR Benefit.  Upon exercise of an SAR, the Grantee
shall be entitled to receive payment from the Company in an amount determined by
multiplying:
 
(a)  the excess of the Fair Market Value of a Share on the date of exercise over
the Strike Price;
 
by
 
(b)  the number of Shares with respect to which the SAR is exercised;
 
provided that the Board may provide in the Award Agreement that the benefit
payable on exercise of an SAR shall not exceed such percentage of the Fair
Market Value of a Share on the Grant Date as the Board shall specify. As
determined by the Board, the payment upon SAR exercise may be in cash, in Shares
which have an aggregate Fair Market Value (as of the date of exercise of the
SAR) equal to the amount of the payment, or in some combination thereof, as set
forth in the Award Agreement.
 
Article 8.    Restricted Shares
 
8.1.           Grant of Restricted Shares.  Subject to the terms and provisions
of the Plan, the Board, at any time and from time to time, may grant Restricted
Shares to any Eligible Person in such amounts as the Board shall determine.
 
8.2.           Award Agreement.  Each grant of Restricted Shares shall be
evidenced by an Award Agreement, which shall specify the Period(s) of
Restriction, the number of Restricted Shares granted, and such other provisions
as the Board shall determine.  The Board may impose such conditions or
restrictions on any Restricted Shares as it may deem advisable, including
restrictions based upon the achievement of specific performance goals
(Company-wide, divisional, Subsidiary or individual), time-based restrictions on
vesting or restrictions under applicable securities laws.
 
8.3.           Consideration.  The Board shall determine the amount, if any,
that a Grantee shall pay for Restricted Shares.  Such payment shall be made in
full by the Grantee before the delivery of the shares and in any event no later
than 10 business days after the Grant Date for such shares.

 
-17-

--------------------------------------------------------------------------------

 
 
8.4.           Effect of Forfeiture.  If Restricted Shares are forfeited, and if
the Grantee was required to pay for such shares or acquired such Restricted
Shares upon the exercise of an Option, the Grantee shall resell such Restricted
Shares to the Company at a price equal to the lesser of (x) the amount paid by
the Grantee for such Restricted Shares, or (y) the Fair Market Value of a Share
on the date of such forfeiture. The Company shall pay to the Grantee the
required amount as soon as is administratively practical.
 
8.5.           Escrow.  The Board may provide that any Restricted Shares (x)
shall be held (together with an assignment executed in blank by the Grantee) in
escrow by an escrow agent or (y) secured in an analogous manner pursuant to the
Swiss Federal Book Entry Securities Act, as the case may be, until such
Restricted Shares become nonforfeitable or are forfeited.
 
Article 9.    Performance Units and Performance Shares
 
9.1.           Grant of Performance Units and Performance Shares.  Subject to
the terms of the Plan, Performance Units or Performance Shares may be granted to
any Eligible Person in such amounts and upon such terms, and at any time and
from time to time, as the Board shall determine.  Each grant of Performance
Units or Performance Shares shall be evidenced by an Award Agreement which shall
specify the terms and conditions applicable to the Performance Units or
Performance Shares, as the Board determines.
 
9.2.           Value/Performance Goals.  Each Performance Unit shall have an
initial value that is established by the Board at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Board shall set performance goals which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Performance Shares that will be paid to the
Grantee. For purposes of this Article 9, the time period during which the
performance goals must be met shall be called a “Performance Period.”
 
9.3.           Payment of Performance Units and Performance Shares.  Subject to
the terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units or Performance Shares shall be entitled to receive a
payment based on the number and value of Performance Units or Performance Shares
earned by the Grantee over the Performance Period, determined as a function of
the extent to which the corresponding performance goals have been achieved.
 
If a Grantee is promoted, demoted or transferred to a different business unit of
the Company during a Performance Period, then, to the extent the Board
determines appropriate, the Board may adjust, change or eliminate the
performance goals or the applicable Performance Period as it deems appropriate
in order to make them appropriate and comparable to the initial performance
goals or Performance Period.
 
9.4.           Form and Timing of Payment of Performance Units and Performance
Shares.  Payment of earned Performance Units or Performance Shares shall be made
in a lump sum following the close of the applicable Performance Period. The
Board may cause earned Performance Units or Performance Shares to be paid in
cash or in Shares (or in a combination thereof) which have an aggregate Fair
Market Value equal to the value of the earned Performance Units or Performance
Shares at the close of the applicable Performance Period. Such Shares may be
granted subject to any restrictions deemed appropriate by the Board. The form of
payout of such Awards shall be set forth in the Award Agreement pertaining to
the grant of the Award.

 
-18-

--------------------------------------------------------------------------------

 
 
As determined by the Board, a Grantee may be entitled to receive any dividends
declared with respect to Shares which have been earned in connection with grants
of Performance Units or Performance Shares but not yet distributed to the
Grantee. In addition, a Grantee may, as determined by the Board, be entitled to
exercise his or her voting rights with respect to such Shares.
 
Article 10.    Bonus Shares and Deferred Shares
 
10.1.    Bonus Shares.  Subject to the terms of the Plan, the Board may grant
Bonus Shares to any Eligible Person, in such amount and upon such terms and at
any time and from time to time as shall be determined by the Board.
 
10.2.    Deferred Shares.  Subject to the terms and provisions of the Plan,
Deferred Shares may be granted to any Eligible Person in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Board.  The Board may impose such conditions or restrictions on any Deferred
Shares as it may deem advisable, including time-vesting restrictions and
deferred payment features. The Board may cause the Company to establish a
grantor trust to hold Shares subject to Deferred Share Awards. Without limiting
the generality of the foregoing, the Board may grant to any Eligible Person, or
permit any Eligible Person to elect to receive, Deferred Shares in lieu of or in
substitution for any other compensation (whether payable currently or on a
deferred basis, and whether payable under this Plan or otherwise) which such
Eligible Person may be eligible to receive from the Company or a Subsidiary.
 
Article 11.    Beneficiary Designation
 
Each Grantee under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of the Grantee’s death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.
 
Article 12.    Deferrals
 
The Board may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of Shares that would otherwise be due by virtue of the
exercise of an Option or SAR, the lapse or waiver of restrictions with respect
to Restricted Shares, the satisfaction of any requirements or goals with respect
to Performance Units or Performance Shares, the grant of Bonus Shares or the
expiration of the deferral period for Deferred Shares. If any such deferral is
required or permitted, the Board shall establish rules and procedures for such
deferrals.

 
-19-

--------------------------------------------------------------------------------

 
 
Article 13.    Rights of Employees
 
13.1.    Employment.  Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Grantee’s employment at any time,
nor confer upon any Grantee the right to continue in the employ of the Company.
 
13.2.    Participation.  No employee shall have the right to be selected to
receive an Award, or, having been so selected, to be selected to receive a
future Award.
 
Article 14.    Amendment, Modification, and Termination
 
14.1.    Amendment, Modification, and Termination.  Subject to the terms of the
Plan, the Board of Directors of the Company may at any time and from time to
time, alter, amend, suspend or terminate the Plan in whole or in part without
the approval of the Company’s shareholders, except to the extent the Board of
Directors of the Company determines it is desirable to obtain approval of the
Company’s shareholders, to retain eligibility for exemption from the limitations
of Code Section 162(m), to have available the ability for Options to qualify as
ISOs, to comply with the requirements for listing on any exchange where the
Company’s Shares are listed, or for any other purpose the Board of Directors of
the Company deems appropriate.
 
14.2.    Adjustments Upon Certain Unusual or Nonrecurring Events.  The Board may
make adjustments in the terms and conditions of Awards in recognition of unusual
or nonrecurring events (including the events described in Section 4.2) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
 
14.3.    Awards Previously Granted.  Notwithstanding any other provision of the
Plan to the contrary (but subject to Section 2.8 and Section 14.2), no
termination, amendment or modification of the Plan shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Grantee of such Award.
 
Article 15.    Withholding
 
15.1.    Mandatory Tax Withholding.
 
(a)  Whenever under the Plan, Shares are to be delivered upon exercise or
payment of an Award or upon Restricted Shares becoming nonforfeitable, or any
other event with respect to rights and benefits hereunder, the Company shall be
entitled to require (x) that the Grantee remit an amount in cash sufficient to
satisfy all federal, state, local,  foreign tax and social tax withholding
requirements related thereto (“Required Withholding”), (y) the withholding of
such Required Withholding from compensation otherwise due to the Grantee or from
any Shares or other payment due to the Grantee under the Plan or (z) any
combination of the foregoing.

 
-20-

--------------------------------------------------------------------------------

 

(b)  Any Grantee who makes a disqualifying disposition of an incentive stock
option granted under the Plan or who makes an election under Section 83(b) of
the Code shall remit to the Company an amount sufficient to satisfy all
resulting Required Withholding; provided that, in lieu of or in addition to the
foregoing, the Company shall have the right to withhold such Required
Withholding from compensation otherwise due to the Grantee or from any Shares or
other payment due to the Grantee under the Plan.
 
15.2.    Notification under Code Section 83(b).  If the Grantee, in connection
with the exercise of any Option, or the grant of Restricted Shares, makes the
election permitted under Section 83(b) of the Code to include in such Grantee’s
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code, then such Grantee shall notify the Company of such election within 10
days of filing the notice of the election with the Internal Revenue Service, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code. The Board may, in connection with the grant of
an Award or at any time thereafter prior to such an election being made,
prohibit a Grantee from making the election described above.
 
Article 16.    Equity Incentive Plans of Foreign Subsidiaries
 
The Board may authorize any foreign Subsidiary to adopt a plan for granting
Awards ("Foreign Equity Incentive Plan").  All awards granted under such Foreign
Equity Incentive Plans shall be treated as grants under the Plan.  Such Foreign
Equity Incentive Plans shall have such terms and provisions as the Board permits
not inconsistent with the provisions of the Plan and which may be more
restrictive than those contained in the Plan.  Awards granted under such Foreign
Equity Incentive Plans shall be governed by the terms of the Plan except to the
extent that the provisions of the Foreign Equity Incentive Plans are more
restrictive than the terms of the Plan, in which case such terms of the Foreign
Equity Incentive Plans shall control.
 
Article 17.    Additional Provisions
 
17.1.    Successors.  All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business or assets of the Company.
 
17.2.    Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
17.3.    Severability.  If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
 
17.4.    Requirements of Law.  The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or stock exchanges as may be
required. Notwithstanding any provision of the Plan or any Award, Grantees shall
not be entitled to exercise, or receive benefits under, any Award, and the
Company shall not be obligated to deliver any Shares or other benefits to a
Grantee, if such exercise or delivery would constitute a violation by the
Grantee or the Company of any applicable law or regulation.

 
-21-

--------------------------------------------------------------------------------

 
 
17.5.         Securities Law Compliance.
 
(a)  If the Board deems it necessary to comply with any applicable securities
law, or the requirements of any stock exchange upon which Shares may be listed,
the Board may impose any restriction on Shares acquired pursuant to Awards under
the Plan as it may deem advisable. All Shares transferred under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Board may deem advisable under the
rules, regulations and other requirements of the SEC, any stock exchange upon
which Shares are then listed, any applicable securities law. If so requested by
the Company, the Grantee shall represent to the Company in writing that he or
she will not sell or offer to sell any Shares unless a registration statement
shall be in effect with respect to such Shares under the Securities Act of 1993
or unless he or she shall have furnished to the Company evidence satisfactory to
the Company that such registration is not required.
 
(b)  If the Board determines that the exercise of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of securities laws
or the listing requirements of any stock exchange upon which any of the
Company’s equity securities are then listed, then the Board may postpone any
such exercise or delivery, as applicable, but the Company shall use all
reasonable efforts to cause such exercise or delivery to comply with all such
provisions at the earliest practicable date.
 
17.6.         No Rights as a Shareholder.  A Grantee shall not have any rights
as a shareholder with respect to the Shares (other than Restricted Shares) which
may be deliverable upon exercise or payment of such Award until such shares have
been delivered to him or her. Restricted Shares, whether held by a Grantee or in
escrow by an escrow agent, shall confer on the Grantee all rights of a
shareholder of the Company, except as otherwise provided in the Plan or Award
Agreement. Unless otherwise determined by the Board at the time of a grant of
Restricted Shares, any cash dividends that become payable on Restricted Shares
shall be deferred and, if the Board so determines, reinvested in additional
Restricted Shares. Except as otherwise provided in an Award Agreement, any share
dividends and deferred cash dividends issued with respect to Restricted Shares
shall be subject to the same restrictions and other terms as apply to the
Restricted Shares with respect to which such dividends are issued. The Board may
provide for payment of interest on deferred cash dividends.
 
17.7.         Nature of Payments.  Awards shall be special incentive payments to
the Grantee and shall not be taken into account in computing the amount of
salary or compensation of the Grantee for purposes of determining any pension,
retirement, death or other benefit under (a) any pension, retirement,
profit-sharing, bonus, insurance or other employee benefit plan of the Company
or any Subsidiary or (b) any agreement between (i) the Company or any Subsidiary
and (ii) the Grantee, except as such plan or agreement shall otherwise expressly
provide.

 
-22-

--------------------------------------------------------------------------------

 

17.8.         Data Protection. The Board, the Plan Committee and any other
person or entity empowered by the Board or the Plan Committee to administer the
Plan may process, store, transfer or disclose personal data of the Grantees to
the extent required for the implementation and administration of the Plan. The
Board, the Plan Committee and any other person or entity empowered by the Board
or the Plan Committee to administer the Plan shall comply with any applicable
data protection laws.
 
17.9.         Governing Law.  The Plan shall be construed in accordance with and
governed by the laws of the State of Kansas other than its laws respecting
choice of law.

 
-23-

--------------------------------------------------------------------------------

 